Citation Nr: 1108498	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-18 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left medial proximal patellar chondral fissure/chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to September 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

The Veteran's left medial proximal patellar chondral fissure/chondromalacia is manifested by crepitus, extension to 0 degrees, flexion to 60 degrees, 5/5 strength, mild atrophy, no recurrent subluxation or instability, and complaints of pain and occasional locking and giving out.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for left medial proximal patellar chondral fissure/chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5060 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's August 2009 letter advised the Veteran of VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Specifically, the RO's letter informed the Veteran of what evidence was required to substantiate his claim for an increased disability rating, as well as notice of the type of evidence necessary to establish an effective date.  The RO's letter notified the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  

The Veteran's claim for service connection for a left knee disability was granted by an August 2008 rating decision.  The August 2008 rating decision assigned the service-connected left knee disability an initial evaluation of 10 percent, effective from September 19, 2006.  The Veteran timely appealed this decision seeking an increased initial evaluation.  

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also scheduled two VA examinations in December 2006 and August 2009 to determine the severity of the Veteran's service-connected left knee disability.  The December 2006 VA examination was conducted by a VA physician that had reviewed the Veteran's claims file.  The August 2009 VA physician had not reviewed the Veteran's claims file, but did review his treatment records.  Moreover, the August 2009 VA examination report included a detailed history of the medical treatment the Veteran received for his left knee disability.  Both of these VA physicians obtained a history of the left knee condition directly from the Veteran, physically examined him, and included rationales for the conclusions reached therein.  The Board therefore concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that these examinations were inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In this case, the Veteran is seeking an increased initial evaluation for his service-connected left medial proximal patellar chondral fissure/chondromalacia.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 10 percent disability evaluation has been assigned for the Veteran's left medial proximal patellar chondral fissure/chondromalacia pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.  Id. 

A review of the December 2006 and August 2009 VA examinations for joints, as well as the treatment records in evidence, reveals that the Veteran's left knee exhibits no less than 60 degrees of flexion, and 0 degrees extension.  Specifically, the Veteran's most recent VA examination in August 2009 noted findings of crepitus, mild atrophy, normal 5/5 strength in both flexion and extension, and a normal McMurray test indicating no meniscus pathology.  The VA examiner indicated that the left knee disorder limited the Veteran's squatting, kneeling, and lifting capabilities.  However, the VA examiner also found no additional functional limitation of this joint, including no additional loss of range of motion during flare-ups, or secondary to repetitive use of the joint times three repetitions, and no painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  Moreover, similar findings were noted on the Veteran's VA treatment reports.  An August 2008 VA treatment report noted a range of motion in the left knee from 135 degrees of flexion to 0 degrees extension.  The report also noted 5/5 strength and mild quad atrophy on the left.  The Veteran's December 2006 VA examination for joints noted that flexion was limited to 60 degrees.  The VA examiner also found no additional function limitation of the joint, including additional loss of range of motion during flare-up or secondary to repetitive use of the joint, painful motion, weakness, excess fatigability, lack of endurance or incoordination.  Thus, the range of motion exhibited by the Veteran's left knee is noncompensable according to Diagnostic Codes 5260 and 5261, and the functional limitations do not warrant a rating higher than the currently assigned 10 percent evaluation.

The Board has also considered whether the service-connected left knee disorder would be entitled to a separate disability evaluation for limitation of extension.  However, the medical evidence does not show that the left knee has extension limited to 10 degrees.  The medical evidence of record consistently documents left knee extension to 0 degrees.  As such, the service-connected left knee disorder has not been shown to have met the criteria for a compensable evaluation under Diagnostic Code 5261.

The Board has further considered whether an increased evaluation would be in order under other relevant diagnostic codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, and impairment of the tibia and fibula, the Board finds that the criteria for a rating in excess of 10 percent for the service-connected left knee disability are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 5259, 5262 (2010).  The medical evidence of record does not show the Veteran to have ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint or the removal of semilunar cartilage.  In addition, there is no evidence of impairment of the tibia and fibula, and the Veteran has not asserted otherwise.  

Moreover, despite the Veteran's complaints of instability in the left knee, the medical evidence of does not show any objective findings of lateral instability or recurrent subluxation.  The August 2009 VA examination for joints noted that McMurray testing was normal, indicating no meniscus pathology.  It also noted that no instability or abnormal movement was found.  An August 2008 VA treatment report noted that the Veteran's left knee was stable on testing.  A December 2006 VA examination for joints found no abnormal movement in the left knee.  Accordingly, while the Veteran is competent to provide statements concerning the physical manifestations of his left knee, the Board finds the repetitive and consistent objective findings to be more probative herein.  Therefore, the Board finds that the Veteran is not entitled to a separate evaluation under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms," which include marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2010).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The Veteran's left medial proximal patellar chondral fissure/chondromalacia is manifested by crepitus, extension to 0 degrees, flexion to 60 degrees, 5/5 strength, mild atrophy, with no objective evidence of recurrent subluxation or instability, but with subjective complaints of pain, occasional locking, and giving out.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's service-connected left medial proximal patellar chondral fissure/chondromalacia under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

Throughout the period on appeal, there is no distinct time period in which the service-connected left knee disorder exhibited symptoms that warrant a rating in excess of 10 percent.  Fenderson, 12 Vet. App. at 126.  Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for left medial proximal patellar chondral fissure/chondromalacia is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


